Title: To James Madison from John Gavino, 24 April 1804 (Abstract)
From: Gavino, John
To: Madison, James


24 April 1804, Gibraltar. No. 148. “I had this honour of adressing you last under No: 147with Copy of Comodor Pribles agreeable account of the distroying of the Philadelphia, since when have not heard from said Gentleman, indeed we have had no conveyance from that quarter [for] want of Easterly Wind which is just sett in.
“I received a few lines from Mr: Brent of your Department dated 21st: feby: last with some Vouchers for to claim Littleton Croney who it seems is impressd on board the British ship of War Tryumph, Sir Robt: Barlow Comr:, but as this Ship is one of Lord Nelsons Squadron Stationd off Toulon & Malta, I have sent said Documents to Consul Pulie of the latter place for the purpose.
“Five days ago arrived the British Ship of the Line Leviathan with a Convoy from England and three Bomb Ketches with their Tender loaded with Shells, Powder &ca: to waite on them, nothing is sayd of their intention or destination, but it is Surmised they are meant to operate against Algeir if necessary.
“I have the honor of inclosing you one from Consul Baker of Majorca.”
